Title: To Benjamin Franklin from William Lee, 30 March 1779
From: Lee, William
To: Franklin, Benjamin


Sir,
Paris Hotel D’Espagne Rue Guenegaud March30th 1779
I had the Honor of writing the 23d. of Jany. last to the American Commissioners at the Court of Versailles requesting that they wou’d, in consequence of the recommendation of Count De Vergennes, apply to the Prince De MontBarey for certain Artillery, Arms & Ammunition for the State of Virginia which I had authority to engage that State to pay for, as soon as it was practicable to send their Commdities to Europe for that purpose.
To this Letter I have not recd. any answer, nor do I know whether any application on the business has been made to Prince De MontBarey or not: I am now therefore to request that you Sir, will be so good, as Minister Plenepotentiary here from Congress, to do this favor to the State of Virginia; in which case I will do myself the Honor of waiting on you any time tomorrow that you shall appoint, with a list of the Articles wanted; the particulars of which, were annexed to my Letter above mention’d.
Those things that appear to me most necessary to be immediately dispatched are 20,000 Stand of Fusils & Bayonets compleat, 20 Tons best Canon Powder, 20 Tons best Fusil powder, & the more so as I apprehend Congress depends on each State for supplying these things for the Troops they raise for the General Service this Campaign.
I have the Honor to be with the Highest Consideration and Respect Sir Your most Obedient & most Humble Servant
W: Lee

P.S. The favor of an answer is requested by the Bearer
His Excellency Benjamin Franklin Esqr. Minister Plenepotentiary from the United States of America to the Court of Versailles, at Passy.

 
Addressed: His Excellency / Benjamin Franklin Esqr. / Minister Plenepotentiary from the / Congress of the United States of / America at the Court of Versailles, / at Passy
